DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 26 April 2021, in which claims 1-13 were amended and claims 14-20 were added, has been entered.

Drawings
The drawings are objected to because it appears reference character “24” should be changed to --22-- in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 26 April 2021 has been entered.

Claim Objections
Claims 1, 8, 10-13, 15, and 18 objected to because of the following informalities.  Examiner suggests the changes below:
“automatically adapting to a deployment shape” be changed to --automatically adapting a deployment shape-- (claim 1, line 7);
“the area of a roof rail” be changed to --an area of a roof rail-- (claim 8, line 3);
“automatically adapting to a deployment shape” be changed to --automatically adapting a deployment shape-- (claim 10, line 6);
“a backrest” be changed to --the backrest-- (claim 11, line 5);
“the area of a lower longitudinal edge” be changed to --an area of a lower longitudinal edge-- (claim 12, line 4);
“the patches” be changed to --the one or more patches-- (claim 13; line 4);
“a backrest” be changed to --the backrest-- (claim 13, line 4);
“an assigned vehicle seat” be changed to --the vehicle seat-- (claim 13, lines 4-5);
“the patches” be changed to --the one or more patches-- (claim 13; line 5);
“the longitudinal vehicle direction” be changed to --a longitudinal vehicle direction-- (claim 13, line 5);
“a longitudinal vehicle axis” be changed to --the longitudinal vehicle axis-- (claim 15, line 4);
“the longitudinal edge” be changed to --the lower longitudinal edge-- (claim 18, lines 2-3).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 9-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the main area" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 5, it is unclear if more than one patch is being claimed, and the phrase “each the patch extends” is grammatically incorrect.  As best understood, Applicant is claiming a patch on each side of the non-inflatable area.  As such, Examiner suggests rephrasing to read --wherein the non-inflatable area is covered substantially completely by a patch on each side thereof, wherein each patch extends in a longitudinal vehicle direction on both sides beyond the non-inflatable area--.  Clarification and rephrasing are required.
Claim 9 recites the limitation "the central inflation chamber" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the vehicle" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the main area" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 10, it is unclear how a main area of the side airbag is “inflatable free from obstruction” (lines 11-12).  Since the primary purpose of a side airbag is to protect a vehicle occupant, at the very least a vehicle occupant would be capable of obstructing the main area of the side airbag, in addition to any other items that may move around the vehicle interior during an impact event. Clarification and rephrasing are required.
In regards to claim 11, it is unclear how the adaptive deployment portion of the side airbag is “inflatable free from obstruction” (lines 7-8).  Since the primary purpose of a side airbag is to protect a vehicle occupant, at the very least a vehicle occupant would be capable of obstructing the adaptive deployment portion of the side airbag, in addition to any other items that may move around the vehicle interior during an impact event. Clarification and rephrasing are required.
In regards to claim 12, it is unclear how the flow passage formed in the lower longitudinal edge of the side airbag (#29) is at least partly closable by the bearing point (#36) contacting the backrest of the vehicle seat (#14), and Applicant’s drawings and specification do not further expand on this feature.  Clarification and rephrasing are required.
In regards to claim 19, it is unclear if the phrase “at least on a side face of the side airbag” (line 3) applies to the curved portion being completely surrounded by the inflatable area at least in one plane and at least on a side face of the side airbag, or if the phrase applies to the patch at least partially covering the non-inflatable area at least on a side face of the side airbag.  Clarification and rephrasing are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12, 14-16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ohno et al. (US 11,084,450).
In regards to claims 1-4, 6-9, and 18, Ohno et al. discloses a side airbag (#16) for a vehicle safety system of an automotive vehicle (#10, 80, 90) which is configured for driving autonomously at least partially or temporarily (has the ability to so perform; column 1, lines 45-48), wherein the side airbag comprises:
(claim 1) at least one inflatable area (chambers #32, 34, 36, 38, 40, 42, 54, 86, 94) and at least one non-inflatable area (including non-inflating portions #46, connecting member #96);
wherein the non-inflatable area (#46, 96) subdivides the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) and forms at least one adaptive deployment portion (independent portion #54, 86, 94);
wherein the adaptive deployment portion (#54, 86, 94) is configured for automatically adapting a deployment shape to a position of an assigned vehicle seat (#58; has the ability to so perform; figures 1-10; discussed throughout specification);
(claim 2) wherein the adaptive deployment portion (#54, 86, 94) is a subarea of the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) and wherein the subarea is at least partly fluidically separated from a main area (chambers #32, 34, 36, 38, 40, 42) of the inflatable area (figures 1-10);
(claim 3) wherein the adaptive deployment portion (independent portion #54, 86, 94) is in fluid communication with the main area (chambers #32, 34, 36, 38, 40, 42) via at least one flow passage (flow passages between chambers #32, 34, 36, 38, 40, 42 and independent portion #54, 86, 94; figure 1-10);
(claim 4) wherein the non-inflatable area (#46, 96) is formed by at least one cutout (slit portion #52, 82, 92) and/or by at least one dart (sewn portions #46) in the side airbag (#16; figures 1-10);
 (claim 6) wherein the non-inflatable area (such as, rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94; not labeled, but best seen in figure 1) comprises at least a first portion (upper substantially horizontal portion of rear non-inflating portion #46; figure 1) and a second portion (lower slanted portion extending from upper substantially horizontal portion of rear non-inflating portion #46; figure 1), wherein the first and section portions extend at an obtuse angle relative to each other (figure 1), wherein the first portion extends substantially in parallel to a longitudinal vehicle axis (left-to-right in figure 1) and the second portion connected to the first portion extends from the first portion to a lower longitudinal edge of the side airbag (#16; figure 1);
(claim 7) wherein the non-inflatable area (such as, second non-inflating portion #46B, or rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94) comprises a curved portion which is completely surrounded by the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) at least in one plane (figure 1);
(claim 8) wherein the side airbag (#16) is a curtain side airbag which is arranged to be installed in the area of a roof rail (#18) of the automotive vehicle (#10, 80, 90; figures 1, 4-5);
(claim 9) wherein when viewed in cross-section, the side airbag comprises at least three substantially separately configured inflation chambers which are juxtaposed along a longitudinal vehicle axis (#32, 34, 36, 38, 40, 42, 54, 86, 94, depending upon location where cross-section is taken), the central inflation chamber being assigned to the adaptive deployment portion (#54, 86, 94; figure 1);
(claim 18) wherein the second portion (lower slanted portion extending from upper substantially horizontal portion of rear non-inflating portion #46; figure 1) widens at least in an area adjacent to the lower longitudinal edge of the side airbag (#16) towards the lower longitudinal edge (figure 1).
In regards to claims 10-12 and 14-16, Ohno et al. discloses a vehicle safety system comprising:
(claim 10) an adjustable vehicle seat (#58) and an assigned side airbag (#16);
wherein the side airbag (#16) comprises at least one inflatable area (chambers #32, 34, 36, 38, 40, 42, 54, 86, 94) and at least one non-inflatable area (including non-inflating portions #46, connecting member #96);
wherein the non-inflatable area (#46, 96) subdivides the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) and forms at least one adaptive deployment portion (independent portion #54, 86, 94);
wherein the adaptive deployment portion (#54, 86, 94) is configured for automatically adapting a deployment shape when in an inflated state (has the ability to so perform; figures 1-10; discussed throughout specification);
wherein the side airbag (#16) is configured and disposed within the vehicle (#10, 80, 90) so that in the inflated state the side airbag may bear on a backrest (#58A) of the vehicle seat (#58) being provided in a standard position (has the ability to so perform; figures 1, 4-6; discussed throughout specification);
wherein a lower end of the side airbag (#16) extends substantially in parallel to a longitudinal vehicle axis (left-to-right in figure 1);
wherein the main area (such as, chambers #32, 34, 36, 38, 40, 42) of the side airbag (#16) is inflatable free from obstruction (has the ability to so perform, to the same extent as Applicant’s claimed invention; figures 1, 6);
(claim 11) wherein the side airbag (#16) is configured and disposed within the vehicle so that the side airbag can be deployed into the inflated state without bearing against a backrest (#58A) of the vehicle seat (#58) when the vehicle seat is provided in a rearwardly reclining position such that the adaptive deployment portion (#54, 86, 94) of the side airbag is inflatable free from obstruction (has the ability to so perform; figures 1, 4-6; discussed throughout specification);
(claim 12) wherein a bearing point of the side airbag (#16) is disposed so that when the side airbag is in the inflated state at least one flow passage (such as, flow passage into independent portion #54, 86, 94) formed in the area of a lower longitudinal edge of the side airbag is at least partly closable by the bearing point contacting the backrest (#58A) of the vehicle seat (#58; has the ability to so perform, such as when independent portion #54, 86, 94 folds upwards);
 (claim 14) wherein the adaptive deployment portion (#54, 86, 94) is in fluid communication with the main area (#32, 34, 36, 38, 40, 42) via at least two flow passages (such as, flow passage between chamber #36 and independent portion #54, 86, 94, and flow passage between chamber #42 and independent portion #54, 86, 94; figure 1);
(claim 15) wherein the non-inflatable area (such as, rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94; not labeled, but best seen in figure 1) of the side airbag (#16) comprises at least a first portion (upper substantially horizontal portion of rear non-inflating portion #46; figure 1) and a second portion (lower slanted portion extending from upper substantially horizontal portion of rear non-inflating portion #46; figure 1), wherein the first and second portions extend at an obtuse angle relative to each other (figure 1), wherein the first portion extends substantially in parallel to a longitudinal vehicle axis (left-to-right in figure 1) and the second portion connected to the first portion extends from the first portion to a lower longitudinal edge of the side airbag (figure 1);
(claim 16) wherein the non-inflatable area (such as, second non-inflating portion #46B, or rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94) comprises a curved portion which is completely surrounded by the inflatable area (#32, 34, 36, 38, 40, 42, 54, 86, 94) at least in one plane (figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US 11,084,450) in view of Ohno et al. (US 10,293,776).  In regards to claim 19, Ohno et al. (US 11,084,450) discloses wherein the non-inflatable area (such as, rear non-inflating portion #46 that separates rear main chamber #38 from rear delay chamber #42 and independent portion #54, 86, 94; not labeled, but best seen in figure 1) further comprises a curved portion which is completely surrounded by the inflatable area (chambers #32, 34, 36, 38, 40, 42, 54, 86, 94) at least in one plane (figure 1).  In regards to claims 5, 13, 17, and 19, Ohno et al. (US 11,084,450) does not disclose a patch.  Ohno et al. (US 10,293,776) teaches a side airbag (#14) comprising at least one non-inflatable area (#48, 50, 52, 54, 56) and at least one inflatable area (chambers #34, 36, 38, 40, 42, 44, 46), wherein the non-inflatable area is covered substantially completely on both sides thereof by a patch (protective cloth #94, 100, 150), wherein each the patch extends in a longitudinal vehicle direction on both sides beyond the non-inflatable area (figures 1-15), and wherein when the airbag is in the inflated state the patch is arranged above a backrest of an assigned vehicle seat (figures 1, 3A, 3B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side airbag of Ohno et al. (US 11,084,450) to include a patch, as taught by Ohno et al. (US 10,293,776), so as to provide a smoother surface and prevent rebounding at recessed portions formed by non-inflatable areas (discussed throughout Ohno et al. (US 10,293,776)).

Allowable Subject Matter
Claim 20 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags with flexible and adaptive areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614